NO. 12-10-00326-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
                                                           '    APPEAL FROM THE
IN THE MATTER OF K.S.,
A JUVENILE                                                 '    COUNTY COURT AT LAW OF

                                                           '    HOUSTON COUNTY, TEXAS

                                     MEMORANDUM OPINION
                                         PER CURIAM
         Appellant has filed a motion to dismiss this appeal. The motion is signed by
Appellant and his counsel. Because Appellant has met the requirements of Texas Rule of
Appellate Procedure 42.1(a)(1), the motion is granted, and the appeal is dismissed.
Opinion delivered November 30, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                (PUBLISH)